DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/19/2022 has been received and entered in to the case. 
	Claims 4-18, 21 and 23-63 has/have been canceled, claims 64-77 is/are newly added, and claims 1-3, 19-20, 22 and 64-77 have been considered on the merits. All arguments have been fully considered. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	The claim rejections under 35 USC §102 or 103 have been withdrawn due to the instant amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 64-65, 68-70, 74 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Weiss et al. (WO2016/086020)
Weiss et al. teach a method of treating inflammatory diseases including spinal cord injury, amyotrophic lateral sclerosis (ALS), multiple sclerosis (MS), Parkinson’s disease by administering encapsulated mesenchymal stem cells (MSCs) (paras. 4, 9, 61). Weiss et al. teach that MSCs can be derived from placenta (para. 71 and 84). Since placental tissue taught by Weiss et al. includes chorionic membrane, the MSCs of Weiss et al. would inherently contain chorionic placental MSCs. Weiss et al. teach that an isolated stem cell (i.e. MSCs) is modified in vitro to deliver a siRNA, miRNA or dsRNA into a target cell via a microvesicle, exosome, or a cellular protrusion (para. 11). 
Regarding the pharmaceutically acceptable carrier (claim 1), since the MSCs of Weiss et al. are encapsulated using alginate polymer (para. 20), the alginate microcapsule is considered as a pharmaceutically acceptable carrier.
Regarding the MSCs being allogeneic, Weiss et al. teach MSCs are non-autologous (para. 62), which is understood to include allogeneic MSCs.
Weiss et al. teach intravenous administration of the encapsulated MSCs (para. 24).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-3, 19, 22, 64-70 and 72-77 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Brodie et al. (WO2013/124816) as evidenced by Lopez-Verrilli et al. (2016, Neuroscience)
Brodie et al. teach a method of treating neurodegenerative disorders including multiple sclerosis, Parkinson’s, ALS, stroke, Rett Syndrome, spinal cord injury, cerebral palsy by administering MSCs derived from chorionic placenta, and the MSCs can be autologous, non-autologous (allogeneic or xenogeneic) or semi-allogeneic (p.8, lines 18-26; p.9, lines 24-28; p.15, lines 8-11; p.48, lines 28-30).
Brodie et al. teach intravenous or intrathecal administration (p.50, lines 26-28) or intranasal delivery (p.51, line 8). Brodie et al. also teach administration into the spinal cord (i.e. intraspinal) (p.49, lines 10-12).

Regarding the exosomes derived from chorionic placenta MSCs (claim 1-3 and 70), Brodie et al. do not teach exosomes derived from the MSCs, however, exosomes are inherently produced by the placental chorionic MSCs (see Lopez-Verrilli et al. p.130, Purification of microvesicles and exosomes from MSCs). Since the claims do not require the exosomes being isolated/purified from the MSCs, the administration of the MSCs taught by Brodie et al. would also meet the limitation.
Regarding claim 19 directed to the CH-MSCs being substantially devoid of amniotic placenta-derived MSCs (AM-MSCs), Brodie et al. teach that MSCs may be isolated from various tissues bone marrow, peripheral blood, blood, chorionic and amniotic placenta, cord blood, umbilical cord, amniotic fluid, placenta, and adipose tissue (p.15, lines 8-11), and the MSCs isolated from chorionic placenta would be inherently devoid of amniotic placental MSCs.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 19-20, 22, 64-70 and 72-77 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (supra) in view of Hariri (US 8,057,788) and Gonzalez et al. (2015, Stem Cells Translational Medicine).
Brodie et al. teach the subject matter of claims 1-3, 19, 22, 64-70 and 72-77, and thus, render them obvious (see above).
Regarding claim 20 directed to the selecting CH-MSCs using one of the listed surface marker as claimed, Brodie et al. do not particularly teach the limitation.

Hariri teaches that placental stem cells derived from chorion, and the placental stem cells exhibit at least one characteristic specific for a mesenchymal stem cell, i.e. chorionic placental mesenchymal stem cell (col. 1, lines 55-58; col. 5, lines 2-5; col. 8, lines 63-65). Hariri teaches that the placental mesenchymal stem cells are positive for ST6GALNAC5 (col. 22, lines 33-46).
It would have been obvious to a person skilled in the art to use a marker for chorionic placental mesenchymal stem cells to isolate them from the cells of placenta when prepare the chorionic placental MSCs of Brodie et al. A person of ordinary skill in the art would have motivated to isolate chorionic MSCs among the other parts of placenta (e.g. decidua) sources for MSCs taught by Brodie et al. because it is known in the art that chorionic MSCs are superior in differentiation to other types of maternal placental cells according to Gonzalez et al. (see entire document). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 1-3, 19, 22 and 64-77 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (supra) in view of Marote et al. (2016, Frontiers in Pharmacology), Sarvar et al. (2016, Adv. Pharm. Bull.) and Ichim et al.(US2013/0195899)
Brodie et al. teach the subject matter of claims 1-3, 19, 22, 64-70 and 72-77, and thus, render them obvious (see above).

Marote et al. teach that the administration of exosomes secreted from MSCs has been demonstrated to restore tissue function in multiple diseases/injury models and induce beneficial in vitro effects, mainly mediated by exosomal-enclosed miRNAs, and provide a great potential of cell-free therapies that are safer and easier to manipulate than cell-based products (see Abstract). Marote et al. teach the use of MSCs-derived exosomes in neurological and neurodegenerative diseases including stroke, Parkinson’s disease, etc. (p. 5, Nervous System; see Fig. 1). Marote et al. teach that conditioned medium from MSCs is used as a cell-free strategy with promising therapeutic effects (p. 3, 1st col.).
Sarvar et al. also teach the use of exosomes obtained from MSCs derived from various sources including placenta in therapeutic cell-free applications and the MSC-derived exosomes provide supportive functions in organisms such as repairing tissue damages, suppressing inflammatory responses, and modulating the immune system (Abstract; p.294-295, Therapeutic effects of MSC-derived exosomes).
In support to these teachings, Ichim et al. teach the exosomes of MSCs from various sources including placenta would be utilized in a method of treating an autoimmune condition such as multiple sclerosis (Abstract; para. [0009]).

Furthermore, it would have been obvious to a person skilled in the art to use a conditioned medium from chorionic placental MSCs of Brodie et al. since the use of conditioned medium which contains exosomes secreted from the MSCs is known in the art according to Marote et al., and considering the therapeutic efficacy of the exosomes derived from MSCs, one skilled in the art would consider the conditioned medium from chorionic placental MSCs as effective as isolated exosomes with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632